Name: 2012/519/EU: Council Decision of 24Ã September 2012 appointing two Polish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-09-26

 26.9.2012 EN Official Journal of the European Union L 258/31 COUNCIL DECISION of 24 September 2012 appointing two Polish alternate members of the Committee of the Regions (2012/519/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Two alternate members seats have become vacant following the end of the terms of office of Mr Jacek CZERNIAK and Mr Marcin JABÃ OÃ SKI, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015:  Mr Piotr CAÃ BECKI, MarszaÃ ek WojewÃ ³dztwa Kujawsko-Pomorskiego,  Mr JarosÃ aw DWORZAÃ SKI, MarszaÃ ek WojewÃ ³dztwa Podlaskiego. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.